DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, a “coated” polymer film is recited in claim 1 followed by the recitation of “a gel layer configured to be coupled to the first side of the polymer film.”  Likewise, claim 2 recites a second gel layer “configured to be” coupled to the second side of the film.  The phrase “configured to be” does not positively recite a “coupling” between the recited gel layers and the polymer film, rendering unclear as to whether Applicant intends that it is the recited gel layers that provide the coating on the “coated” polymer film, or if the film is pre-coated with a material other than the recited gel layers.  Also, it is noted that the specification teaches applying and curing a cross-linkable polymer to the film followed by curing to form the gel layer.  The specification does not appear to support embodiments wherein the gel layer is not coated on the film.  
Regarding claims 6 and 7, it is unclear what is meant by the gel layer comprising a “cross-linkable” polymer.  A gel layer as understood in view of the specification is cured and thus is “cross-linked,” and no longer “cross-linkable.”   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-16, 18-19 and 21 are rejected under 35 U.S.C. 103 over Allen et al., US 2015/0141941 (hereafter Allen) in view of Cotton, US 2013/0053748 (hereafter Cotton), both references made of record in the parent application.
Regarding claims 1, 2 and 6 and 9, Allen teaches dressings for treating a tissue site (Abstract teaches negative pressure appliances and methods for treating a tissue site that further include wound dressings; see Fig. B34A and discussion thereof at paras [0283]-[0286] describing a dressing B3400 having a wound contact layer B3460 that may be formed (i.e., manufactured) by applying silicone, hot melt, hydrocolloid or acrylic based pressure sensitive adhesive layers to both a top and bottom of a polymer film layer, followed by perforation of all three layers of the resulting wound contact feature (para [0284])).
Regarding both claims 1 and 2, dressings of Allen include a polymer film having a first side and a second side adhered to (i.e., coupled to) first and second adhesive layers, such layers are thus “configured to be coupled” with the polymer film.  See Fig. 1B and disclosure at paras [0111]-[0112] teaching a polyethylene or polyurethane layer or other flexible layer (i.e., film) having lower and upper pressure sensitive adhesive layers.  Paras [0198]-[0199] also teach an embodiment of a wound contact layer that can be polyurethane or polyethylene or other flexible film layer that may be coupled to 
Regarding the claim 1 recitation of a plurality of perforations configured to extend through the polymer film and the gel layer, and the claim 9 recitation that such plurality of perforations comprises a plurality of fluid restrictions, each of paras [0112], [0198]-[0199] and [0284] teach embodiments wherein the three-component polymer wound contact layer (inner film and outer adhesive layers) is perforated together for the purpose of enabling fluid to pass through holes in the wound contact layer, i.e., to form fluid restrictions.  Paras [0012] and [0198] for example, teach the holes should be small enough so the wound contact layer prevents tissue ingrowth into the other material of the wound dressing but still allow fluid through.
Regarding the recitation of a manifold configured to be positioned adjacent the coated polymer film, the wound dressing of Allen may include a transmission layer (i.e., manifold) that is positioned adjacent the polymeric film wound contact layer (see Fig. 1, transmission layer 222 described at paras [0111]-[0114], Figs. B3A-C, transmission 
Regarding the recitation of a sealing layer configured to cover the manifold, see Fig. 1 cover layer 218 that covers both the manifold 22 and an absorbent layer 220 (para [0111]).  The backing layer B2140 illustrated in Figs. B3A-C covers the manifold B2105 and is joined or sealed to the layer B2012 so as to define an interior space or chamber (para 0197]) and is thus understood as a sealing layer. Regarding Fig. B34A and para [0283], the manifold B3450 is covered by a backing layer B3410 that is described as having the properties of the backing layer B2140, and thus it is also understood as a cover for the manifold B3450 and a sealing layer.  
	Regarding the claim 1 and 2 recitation of first and second gel layers and the claim 6 recitation that the gel layer comprises a cross-linkable polymer, Allen teaches its adhesive layers may be made from a silicone pressure sensitive adhesive (see discussion above).  It is known in the art that silicone pressure sensitive adhesives (PSAs) are one-part systems made by partially cross-linking a silicone polymer with a silicone resin so that tacky bonds are produced instead of the strong adhesion found with many two-part film adhesives, and that similar to tacky silicone gels (that are a loosely cross-linked network of polymers), silicone PSAs are commonly used in the same applications as tacky silicone gels, including wound care (see Burkitt et al., “New Technologies in Silicone Adhesives: silicone-based Film Adhesives, PSAs and tacky gels each offer unique advantages,” ASI (Adhesives & Sealants Industry), August 1, 2012, under the headings of “Tacky Gels” and “Pressure-Sensitive Adhesives,” made of record in the parent application).  

Cotton is also directed to wound dressings (i.e., wound contact layers), including absorbent dressings for exuding wounds (para [0006]).  A wound contact layer or sheet of Cotton is coated on both sides with a silicone gel (para [0015]).  According to Cotton, a sheet of polymeric material (may be polymer films disclosed at para [0030]), is coated on both sides with a silicone gel precursor composition (i.e., a cross-linkable material), preferably encapsulated by the composition using a dipping process, followed by curing (paras [0016]-[0020] and [0031]-[0037]).  See Cotton, Figs. 1 and 2 illustrating film 2, coated on both sides with tacky silicone gel 3 and including perforations 4 (paras [0056]-[0057]).  Although Cotton describes its wound dressing as “non-adherent,” Cotton explains that such dressing is still preferably tacky (paras [0028] and [0056]) and thus adherent enough to keep the wound dressing retained in position when applied (para [0032]), but also has the advantage of being removable from a wound without 
Cotton explains that in some prior art wound dressings wherein a substrate is coated with silicone, if the silicone does not fully encapsulate the substrate, a point of weakness may result at which the silicone may separate from the substrate during use, thereby impairing the performance of the product and/or lead to undesirable loss of silicone into the wound (para 0013]).  Cotton solves this problem by coating a substrate with a silicone gel precursor by dipping or passing through a bath, thus not only fully encapsulating the substrate, but also advantageously providing a continuous rather than a batch production process for coating both sides of a substrate (para [0037]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the dressing of Allen to replace the pressure sensitive adhesive coatings of Allen with the gel coatings of Cotton in order to provide a tacky surface on both sides of the polymer film wound contact layer of Allen that advantageously improves the performance of the product that is desirably tacky and thus temporarily bonds to both skin and the negative pressure apparatus, but also desirably separates from the skin without producing trauma and does not undesirably lose silicone into the wound; also, the dipping/continuous bath process of Allen for making the coated film provides a cost and time advantage associated with a continuous process of making the coated polymer film component of the dressing.

claim 3, both Allen and Cotton illustrate gel layers coextensive with the polymer film.  See, e.gl, Allen at Fig. B34A and Cotton at Figs. 1 and 2.        

Regarding claim 4, Cotton, para [0036] discloses a silicone gel thickness of between 20 µm and 5 mm, overlapping the recited range of about 30 µm to about 100 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
  
Regarding claims 7 and 8, see claim 1 above teaching using a cross-linkable silicone precursor to form the gel layer.  

Regarding claims 10-13 and 15-16, Allen teaches perforations formed as “slits or holes” having a size ranging from 0.025 mm to 1.2 mm (see Allen at para [0112]) overlapping and thus rendering obvious the ranges recited in the claims.  Furthermore, Cotton teaches perforations that may be circular, square or elongate slits in various orientations (Fig. 5), that are taught to enhance the extensibility of the dressing in one or more directions, and thus improve conformability to the body (paras [0040] and [0067]).  Cotton teaches a preference for forming a “regular array” of perforations (i.e., rows and columns)(para [0057]), with the perforations being circular and having a diameter of from 50µm to 10 mm (para 0040]), as well as being arranged with the separation between adjacent perforations being comparable with, or greater than, the diameter of the perforations (see Cotton, Fig. 1).  Cotton teaches the perforations are not only for adjacent rows being offset.
In view of Cotton’s teaching that the perforations may vary in size and shape and that perforations may be elongate and positioned in order to enhance the extensibility of the dressing, thus dependent on the form and intended use, the size, shape and distribution of the perforations are therefore result effective variables.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claims of the invention to determine size, shape, location and proportion of space dedicated to the perforations, including those falling within the ranges and boundaries of claims 10-13 and 15-16, depending on the form of the article that the dressing of Allen/Cotton is incorporated into and/or the particular type of dressing the laminate is being used in, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

claim 14 requirement that the restrictions are disturbed in a uniform pattern, preferably a uniform pattern comprising a grid and parallel rows and columns, see Allen Fig. B34A illustrating perforations in the layer B3460 as being in a uniform grid with parallel rows and columns.

Regarding claim 18, Allen teaches a foam transmission (manifold) layer at para [0113].  Also Allen teaches its transmission layer may be materials described in US 2011/0282309, which is incorporated by reference in Allen (para [0286] of Allen), such materials include a reticulated foam (para [0224] of 2011/0282309]).

Regarding claim 21, see the rejection of claim 1 regarding the backing layer that provides a seal.  At Fig. B34A, see irremovably coupled release layer B3480 discussed at para [0283]-[0284].  See also para [0321] of Allen and Fig. 4B of Allen illustrating a cover that extends outwardly of a remainder of the dressing.  See discussion of outwardly extending backing layer B405 at para [0224].


Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Cotton as applied to claim 1 and further in view of Sigurjonsson et al., US 2004/0138604 (hereafter Sigurjonsson), made of record in the parent application.

Allen/Cotton is silent as to a particular level of adhesion of its gel layer.    Sigurjonsson teaches wound dressings (Abstract), including those in which a facing layer includes a silicone gel layer that is reinforced with an imbedded, perforated reinforcement layer that may be in the form of a polymeric film, with apertures in the peel adhesion of about 0.1 N/2.5cm to about 2.0 N/2.5cm. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the dressing of Allen/Cotton to include a silicone gel having a peel adhesion as taught by Sigurjonsson for the advantage taught in Sigurjonsson of a wound dressing that gently adheres and detaches from a wound.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Allen/Cotton as applied to claim 1 and further in view of Riesinger, US 2016/0000610 (hereafter Riesinger), made of record in the parent application.
Allen/Cotton teaches perforations that may be slits, but does not explicitly teach slits performing as elastomeric valves that are normally closed.  Riesinger teaches a sheet-like dressing made from a film having pores and/or perforations, for example a thermoplastic film (e.g., polyethylene) to which a silicone coating is applied, the perforations being made either before or after the application of the silicone coating on the film (paras [0011]-[0016]).   Riesinger also teaches a negative pressure therapy apparatus that includes a gas-tight wound covering element which is under-laid by the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Allen/Cotton as applied to claims 1 and 18 and further in view of Ambrosio et al., US 2007/0185426 (hereafter Ambrosio), made of record in the parent application.
Allen/Cotton teaches a reticulated open cell foam, but is silent as to free volume.  It is noted that the term reticulated means net-like, and with respect to claim 19, reticulated foams are generally defined in the art by a porosity (i.e., free volume) typically greater than 90% (see, e.g., Hubbs, US 2009/0047495 at para [0009], referenced in the first office action).   
Ambrosio teaches a multi-layer reduced pressure delivery apparatus for applying reduced pressure tissue treatment to a tissue site (Abstract).  The tissue contact layer includes a scaffold that includes a release layer and a plurality of flow channels (Abstract).  A manifold layer is next to the tissue contact layer (Abstract).  The scaffold may be a “highly reticulated, open-cell polyurethane or polyether foam for good 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the dressing of Allen/Cotton to further include a layer of the “highly reticulated” open-cell polyurethane foam of Ambrosio for the advantage stated in Ambrosio of its applicability for good permeability while under suction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allen/Cotton as applied to claim 1 and further in view of Gudnason et al., US 2006/0241542 (hereafter Gudnason), made of record in the parent application.
Allen teaches a negative pressure appliance that includes a wound contact layer with fluid restrictions cooperating with a foam transmission layer (i.e. manifold) (see discussion at the rejection to claim 1).  However, Allen is silent as to certain details of the appliance recited in these claims.  
Gudnason teaches a method of manufacturing a wound dressing (Abstract) that includes forming, curing and perforating a silicone gel layer (Abstract; paras [0108]-0126]).  Gudnason further incorporates by reference the Sigurjonsson reference discussed in the rejection of claim 5 which is incorporated by reference herein.   Gudnason para [0078] teaches an open cell size range of 30-700 microns overlapping the recited range of average pore size in a range of 400-600 µm. Gudnason para [0083] teaches a preferred foam core (i.e. manifold) thickness of between 3 mm to 5 mm reading on the claim recitation of wherein the manifold has a thickness less than 7 mm.  

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the dressing of Allen/Cotton to include the foam manifold according to Gudnason for the advantages taught in Gudnason that include improved, increased fluid uptake and enhanced retention properties provided by the combination of the perforated silicone gel layer and open foam manifold, and in particular by the manifold with the dimensions and preferred physical properties disclosed in Gudnason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-14, 17-21 and 27-29 of co-pending Application No. 16/000,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, claim 27 (that depends from claim 1) of the reference application teaching all of the elements of claim 1 of the present application, including a coated polymer film, a gel layer, a manifold and a cover.  Furthermore, dependent claims 2 and 4-20 of the application recite limitations also recited in claims 1-3, 7, 9-14, 17-21 and 27-29 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746